Citation Nr: 0513302	
Decision Date: 05/17/05    Archive Date: 06/01/05

DOCKET NO.  04-00 118A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to an increased evaluation for osteoarthritis 
of the right shoulder, currently evaluated as 20 percent 
disabling.

2.  Entitlement to an increased evaluation for residuals of a 
shrapnel wound of the right side of the thorax, with injury 
to the serratus anterior muscle, currently evaluated as 10 
percent disabling.

3.  Entitlement to a total disability evaluation based upon 
individual unemployability due to service-connected 
disabilities (TDIU).


WITNESSES AT HEARING ON APPEAL

The veteran and his son




ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from May 1944 to November 
1945, with recognized guerrilla service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Manila, the Republic of the Philippines.

The issues of entitlement to an increased evaluation for 
residuals of a shrapnel wound of the right side of the thorax 
and entitlement to TDIU are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the veteran's claim has been obtained by the RO, and the RO 
has notified him of the type of evidence needed to 
substantiate his claim.

2.  The veteran's service-connected right shoulder disorder 
is productive of active forward flexion to 110 degrees, 
abduction to 100 degrees, external rotation to 70 degrees, 
and internal rotation to 60 degrees, with pain and moderate 
limitation of function.  




CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
osteoarthritis of the right shoulder have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5003 
and 5201 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
have since been published.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  The VCAA and implementing regulations apply 
to the case at hand, and the requirements therein appear to 
have been met.  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  Specifically, the RO has obtained records of 
treatment reported by the veteran and has afforded him 
comprehensive VA examinations addressing his service-
connected right shoulder disorder.  There is no indication 
from the claims file of additional medical treatment for 
which the RO has not obtained corresponding records.

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claim in an August 2003 letter.  By this  letter, the RO 
also notified the veteran of exactly which portion of that 
evidence was to be provided by him and which portion VA would 
attempt to obtain on his behalf.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002); see also Mayfield v. Nicholson, No. 
02-1077 (U.S. Vet. App. Apr. 14, 2005).  In this letter, the 
veteran was also advised to submit additional evidence to the 
RO, and the Board finds that this instruction is consistent 
with the requirement of 38 C.F.R. § 3.159(b)(1) that VA 
request that a claimant provide any evidence in his or her 
possession that pertains to a claim.

Here, the noted "duty to assist" letter was issued 
subsequent to the appealed January 2003 rating decision.  
However, as indicated above, the RO has taken all necessary 
steps to both notify the veteran of the evidence needed to 
substantiate his claim and assist him in developing relevant 
evidence.  Accordingly, the Board finds that no prejudice to 
the veteran will result from an adjudication of his claim in 
this Board decision.  Rather, remanding this case back to the 
RO for further VCAA development would be an essentially 
redundant exercise and would result only in additional delay 
with no benefit to the veteran.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In cases 
where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7.

In this case, the RO, in a May 2002 rating decision, granted 
service connection for osteoarthritis of the right shoulder 
as secondary to his service-connected muscle injury of the 
right side of the thorax.  The RO assigned a 10 percent 
evaluation, effective from January 2002, in view of a January 
2002 VA examination showing forward flexion and abduction of 
the right shoulder limited to 160 degrees, x-ray evidence of 
marked osteoporosis and osteoarthritic changes, and pain on 
motion.

In an October 2002 statement, Victor J. Dela Cruz, M.D., 
noted that the veteran had osteoarthritis of the right 
shoulder that made movement of that area very difficult.  In 
several subsequent statements, dated from June to August of 
2003, Dr. Dela Cruz made references to right-sided pain, but 
his statements were primarily focused on the right chest 
area.

During his December 2002 VA bones examination, the veteran 
reported increased pain of the right shoulder, with mild to 
moderate pain occurring daily.  Such pain was often 
precipitated by cold weather and pressure and was relieved 
with anti-inflammatory medications and rest.  The examiner 
noted that there was slight to moderate functional impairment 
during flare-ups, with slight to moderate interference with 
the veteran's activities.  There was no evidence of 
deformity, angulation, false motion, shortening, intra-
articular involvement, malunion, nonunion, loose movement, 
false joint, tenderness, drainage, edema, painful motion, 
weakness, redness, or heat of the right shoulder.  The 
examiner diagnosed marked osteoporosis of both shoulders.  

The veteran's VA orthopedic examination report, also from 
December 2002, reflects the veteran's complaints of moderate 
pain two times a day, precipitated by weightbearing, 
repetitive motion, and cold weather but alleviated partially 
by anti-inflammatory drugs, rest, and immobilization.  The 
examiner noted that there was moderate functional impairment, 
with limited right forearm and hand motion due to pain and 
stiffness of the right shoulder that caused moderate 
interference with daily activities.  Range of motion studies 
revealed active right shoulder forward flexion to 110 
degrees, abduction to 100 degrees, external rotation to 70 
degrees, and internal rotation to 60 degrees.  Passively, 
there was forward flexion to 120 degrees, abduction to 110 
degrees, external rotation to 75 degrees, and internal 
rotation to 65 degrees.  Flare-ups were noted with forward 
flexion to 50 degrees, abduction to 50 degrees, external 
rotation to 40 degrees, and internal rotation to 30 degrees.  
Pain was demonstrated with forward flexion to 110 to120 
degrees, abduction to 100 to 110 degrees, external rotation 
to 75 degrees, and internal rotation to 90 degrees.  In 
rendering a diagnosis, the examiner noted post-traumatic 
arthritis and marked osteoporosis and found limitation of 
movement of the right shoulder, affecting the use of the 
dominant (right) hand with more than ordinary activities of 
daily living.  The veteran's right shoulder arthritis was 
noted to have increased in severity.

The report of a December 2002 VA muscles examination also 
indicates that the veteran's right shoulder could be moved 
independently, but motion was limited by pain. 

Subsequently, in a July 2003 rating decision, the RO 
increased the veteran's right shoulder disorder evaluation to 
20 percent, effective from August 2002.  

During his January 2004 VA hearing, the veteran reported that 
he had increasing right shoulder pain, to the extent that he 
could not move or raise his arm.  

The RO has evaluated the veteran's right shoulder disorder at 
the 20 percent rate under 38 C.F.R. § 4.71a, Diagnostic Codes 
5003 and 5201.

Under Diagnostic Code 5003, degenerative arthritis 
established by x-ray findings is rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When, however, 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined and not added, under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.

Under Diagnostic Code 5201, a 20 percent evaluation, in cases 
of a major joint, is warranted for limitation of motion of 
the arm at the shoulder level, while a 30 percent evaluation 
is in order for limitation of motion midway between the side 
and shoulder level.  

In this case, the veteran's most recent VA examination 
revealed active right shoulder forward flexion to 110 
degrees, abduction to 100 degrees, external rotation to 70 
degrees, and internal rotation to 60 degrees, with pain and 
moderate limitation of function.  See DeLuca v. Brown, 8 Vet. 
App. 202, 204-07 (1996); 38 C.F.R. §§ 4.40, 4.45 (2004).  The 
pain, however, was noted upon forward flexion and abduction 
greater than 90 degrees.  For that reason, the Board is not 
satisfied that this evidence, taken as a whole, is 
commensurate with limitation of motion of the arm midway 
between the side and shoulder level.  Accordingly, there is 
no basis for an increased evaluation under Diagnostic Code 
5201.

The Board has considered other potentially applicable 
diagnostic criteria.  However, there is no evidence of 
favorable ankylosis of scapulohumeral articulation, with 
abduction to 60 degrees and the ability to reach the mouth 
and head (30 percent under Diagnostic Code 5200); or 
recurrent dislocation of the humerus at the scapulohumeral 
joint, with frequent episodes and guarding of all arm 
movements, or malunion with marked deformity (30 percent 
under Diagnostic Code 5202).

Overall, the preponderance of the evidence is against the 
veteran's claim of entitlement to an increased evaluation for 
osteoarthritis of the right shoulder, currently evaluated as 
20 percent disabling, and this claim must be denied.  In 
reaching this determination, the Board acknowledges that VA 
is statutorily required to resolve the benefit of the doubt 
in favor of the veteran when there is an approximate balance 
of positive and negative evidence regarding the merits of an 
outstanding issue.  That doctrine, however, is not applicable 
in this case because the preponderance of the evidence is 
against the veteran's claim.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).


ORDER

The claim of entitlement to an increased evaluation for 
osteoarthritis of the right shoulder, currently evaluated as 
20 percent disabling, is denied.




REMAND

The Board has reviewed the evidence of record in this case 
and acknowledges that the veteran underwent several 
comprehensive VA examinations in December 2002 addressing his 
service-connected residuals of a shrapnel wound of the right 
side of the thorax.  However, there is newer evidence of 
record suggesting a material worsening of this disorder since 
those examinations were conducted.  In an August 2003 
statement, Dr. Dela Cruz noted that the veteran's right-sided 
pain was aggravated by movement of the right arm and was now 
of such severity that "he can no longer performed [sic] his 
routine work."  See VAOPGCPREC 11-95 (April 7, 1995) 
(regarding the need for a new VA examination when severity 
has been noted to have increased).  This statement also 
raises the question of whether this disorder, along with the 
veteran's service-connected right shoulder disorder, renders 
him unable to secure and follow substantially gainful 
employment.  As such, the veteran should be afforded a 
further VA examination addressing his service-connected 
residuals of a shrapnel wound of the right side of the thorax 
and the effect of his service-connected disorders on his 
employability.

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The veteran should be afforded a VA 
examination, with an appropriate 
examiner, to address the nature and 
extent of his service-connected residuals 
of a shrapnel wound of the right side of 
the thorax and the effect of both this 
disability and his service-connected 
right shoulder disorder on his 
employability.  The examiner should 
review the veteran's claims file in 
conjunction with the examination.  As to 
the right-sided thorax disorder, the 
examiner should provide a full 
description of all current symptoms and 
manifestations of this disorder.  The 
examiner should also render an opinion as 
to whether the veteran's service-
connected residuals of a shrapnel wound 
of the right side of the thorax and right 
shoulder disorder, in and of themselves, 
render him unable to secure or follow a 
substantially gainful occupation.  All 
opinions and conclusions must be 
supported by a complete rationale in a 
typewritten report.

2.  Then, the issues of entitlement to an 
increased evaluation for residuals of a 
shrapnel wound of the right side of the 
thorax and entitlement to TDIU should be 
readjudicated.  If the determination of 
either claim remains less than fully 
favorable, the veteran should be 
furnished with a Supplemental Statement 
of the Case and given a reasonable period 
of time in which to respond before the 
case is returned to the Board.

The veteran has the right to submit additional evidence and 
argument on this matter.  See generally Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


